                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


BEVERLY ANDERSON,                          CASE NO: 1:21-cv-00197-PLM-SJB
individually and on behalf of all          CLASS ACTION
others similarly situated,

        Plaintiff,                         HON. PAUL L. MALONEY

v.

CATALINA STRUCTURED FUNDING, INC.,

      Defendant.
__________________________________________/


     NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF DEFENDANT
     CATALINA STRUCTURED FUNDING, INC.’S MOTION TO DISMISS FIRST
                  AMENDED CLASS ACTION COMPLAINT




126438180
        Defendant Catalina Structured Funding, Inc. (“Catalina”) hereby submits as supplemental

authority in support of its Motion to Dismiss the First Amended Class Action Complaint (Dkt. No.

14) the recent opinion in Gross v. GG Homes, Inc., No. 21-00271, 2021 WL 2863623 (S.D. Cal.

July 8, 2021), a copy of which is attached hereto as Exhibit A.

        In Gross, the plaintiff alleged that a real estate firm sent the following text message eight

times: “Hi Kimberly, it’s Eric with GG Homes. Do you know of any off-market deals or pocket

listing [sic] not yet on MLS? We’re looking for fixers in San Diego. Budget is up to $600K. You

can TRIPLE END any off market deal you bring us!” Id., 2021 WL 2863623, at *1. Observing

that “the communication at the core of the dispute is targeted at procuring services from Plaintiff,”

the court held that “the texts at issue do not fall within the definition of telephone solicitation under

the TCPA,” granted the real estate firm’s motion to dismiss, and dismissed the plaintiff’s causes

of action under 47 U.S.C. § 227(c) with prejudice. Id. at *8.




DATED: July 27, 2021                       Respectfully submitted,

                                           BLANK ROME LLP

                                           By: /s/ Harrison Brown
                                                   Harrison Brown
                                                   hbrown@blankrome.com
                                                   2029 Century Park East, 6th Floor
                                                   Los Angeles, CA 90067
                                                   Tel.: 424.239.3400
                                                   Fax: 424.239.3434
                                           Attorneys for Defendant
                                           CATALINA STRUCTURED FUNDING, INC.




                                                   2
126438180
EXHIBIT A
Gross v. GG Homes, Inc., Slip Copy (2021)


                                                          denied Defendant's motion as moot on April 5, 2021.
                                                          (ECF No. 5.)
              2021 WL 2863623
Only the Westlaw citation is currently available.
                                                          On April 12, 2021, Defendant filed a motion to dismiss
 United States District Court, S.D. California.
                                                          and/or strike the FAC. (ECF No. 6.) Plaintiff filed a
           Kimberly GROSS, Plaintiff,                     response in opposition on April 28, 2021. (ECF No.
                      v.                                  8.) Finally, on March 7, 2021, Defendant filed a reply
          GG HOMES, INC., Defendant.                      brief. (ECF No. 10.)

         Case No. 3:21-cv-00271-DMS-BGS
                                                             B. Factual Allegations
                         |
                                                          The FAC alleges as follows. Defendant is a real estate
               Signed 07/08/2021
                                                          firm located in San Diego, California. (FAC, ECF No.
Attorneys and Law Firms                                   4, ¶¶ 33, 36, 42, 43, 46.) Defendant sent the following
                                                          text message to Plaintiff's cellular phone eight times
Kimberly Gross, Carlsbad, CA, Pro Se.                     between July 26, 2019 and December 18, 2020: “Hi
                                                          Kimberly, it's Eric with GG Homes. Do you know
Kristin Emily Haule, Manatt, Phelps & Phillips, Los
                                                          of any off-market deals or pocket listing [sic] not
Angeles, CA, for Defendant.
                                                          yet on MLS? We're looking for fixers in San Diego.
                                                          Budget is up to $600K. You can TRIPLE END any
                                                          off market deal you bring us!” (FAC ¶¶ 6, 12, 15,
    ORDER GRANTING IN PART AND                            33, 47–48, 50.) Plaintiff alleges that these messages
    DENYING IN PART DEFENDANT'S                           were sent by Eric Lucas, who she further alleges is an
   MOTION TO DISMISS AND/OR STRIKE                        employee of Defendant. (FAC ¶¶ 6, 33.) Plaintiff also
                                                          appears to allege that Defendant placed telephone calls
Dana M. Sabraw, United States Chief District Judge
                                                          to Plaintiff's cell phone number but provides no detail
 *1 Pending before the Court is Defendant GG              as to the nature of those calls. (FAC ¶¶ 11, 13, 17, 19,
Homes, Inc.’s motion to dismiss and/or strike Plaintiff   41, 43, 46–48, 50, 56–58.) Plaintiff alleges that these
Kimberly Gross’ First Amended Complaint. Plaintiff        calls and texts violated her right to privacy. (FAC ¶¶
filed an opposition to the motion, and Defendant filed    21, 49, 56.)
a reply. For the reasons discussed below, the motion to
dismiss is granted in part and denied in part, and the    Plaintiff alleges Defendant texted her “directly and
motion to strike is denied.                               through [its] controlled employees or agents.” (FAC ¶
                                                          11.) Plaintiff further alleges that Defendant's President
                                                          and CEO instructed its employees to make and send
                                                          the calls and texts at issue both orally and in writing.
                          I.                              (FAC ¶¶ 13, 15, 17, 42.)

                  BACKGROUND                              Plaintiff also alleges Defendant used an Automatic
                                                          Telephone Dialing System (“ATDS”), or robo-dialer,
   A. Procedural History                                  to send the text messages at issue to her cell phone.
On February 16, 2021, Plaintiff filed her Complaint       (FAC ¶¶ 3, 12, 24, 34–35, 43, 60.) At all relevant times,
alleging various violations of the Telephone Consumer     Plaintiff's phone number was listed on the National
Protection Act (“TCPA”). (ECF No. 1.) Defendant           Do Not Call (“DNC”) Registry. (FAC ¶¶ 7, 8, 18, 41.)
filed a motion to dismiss and/or strike the Complaint     Plaintiff claims that she did not consent to receiving
on March 10, 2021. (ECF No. 3.) On March 29,              any calls or text messages from Defendant. (FAC ¶ 11,
2021, Plaintiff filed her First Amended Complaint         19, 22, 24, 45, 50.)
(“FAC”). (ECF No. 4.) The FAC alleged the same
TCPA violations as the Complaint. (Compare ECF No.        Based on these calls and texts, Plaintiff filed the
4, at 18–21, with ECF No. 1, at 16–19.) The Court         present action against Defendant, alleging negligent


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                    1
Gross v. GG Homes, Inc., Slip Copy (2021)


and intentional violations of the TCPA arising under
                                                                Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 338
    47 U.S.C. §§ 227(b)(1)(A) and       227(c)(5). (ECF     (9th Cir. 1996). A court, however, need not accept
No. 4 at 18–21.) Defendant now moves to dismiss,            all conclusory allegations as true. Rather, it must
challenging Plaintiff's standing to bring this action and   “examine whether conclusory allegations follow from
arguing Plaintiff has failed to state a claim under the     the description of facts as alleged by the plaintiff.”
TCPA. (ECF No. 6 at 17–33.) Defendant also moves
                                                               Holden v. Hagopian, 978 F.2d 1115, 1121 (9th Cir.
to strike various allegations in the FAC. (Id. at 34.)
                                                            1992) (citation omitted); see       Benson v. Ariz. State
                                                            Bd. of Dental Exam'rs, 673 F.2d 272, 275–76 (9th
                                                            Cir. 1982) (court need not accept conclusory legal
                           II.
                                                            assertions). A motion to dismiss should be granted if
                                                            a plaintiff's complaint fails to contain “enough facts
               LEGAL STANDARDS                              to state a claim to relief that is plausible on its face.”
                                                               Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
 *2 Pursuant to     Rule 12(b)(1) of the Federal Rules      (2007). “A claim has facial plausibility when the
of Civil Procedure, a party may move to dismiss             plaintiff pleads factual content that allows the court
based on the court's lack of subject matter jurisdiction.   to draw the reasonable inference that the defendant is
See   Fed. R. Civ. P. 12(b)(1). “A federal court is         liable for the misconduct alleged.”     Ashcroft v. Iqbal,
presumed to lack jurisdiction in a particular case unless
                                                            556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S.
the contrary affirmatively appears.”      Stevedoring       at 556). However, the complaints of pro se plaintiffs
Servs. of Am., Inc. v. Eggert, 953 F.2d 552, 554 (9th       “must be held to less stringent standards than formal
Cir. 1992) (quoting     Stock W., Inc. v. Confederated      pleadings drafted by lawyers” and must be “liberally
Tribes, 873 F.2d 1221, 1225 (9th Cir. 1989)). “Article      construed.”     Erickson v. Pardus, 551 U.S. 89, 94
III of the Constitution confines the federal courts to
                                                            (2007) (per curiam); see also       Hebbe v. Pliler, 627
adjudication of actual ‘Cases’ and ‘Controversies.’ ”
                                                            F.3d 338, 342 (9th Cir. 2010).
   Lujan v. Defs. of Wildlife, 504 U.S. 555, 590 (1992).
“The Article III case or controversy requirement limits
federal courts’ subject matter jurisdiction by requiring,
                                                                                       III.
inter alia, that plaintiffs have standing.” Chandler v.
State Farm Mut. Auto. Ins. Co., 598 F.3d 1115, 1121–
                                                                                DISCUSSION
22 (9th Cir. 2010) (citing   Allen v. Wright, 468 U.S.
737, 750 (1984)). Consequently, a “lack of Article III      A. Standing
standing requires dismissal for lack of subject matter      Defendant challenges whether Plaintiff has
                                                            constitutional and statutory standing to bring this
jurisdiction under    Federal Rule of Civil Procedure
                                                            case. First, Defendant argues Plaintiff has not met the
12(b)(1).”    Maya v. Centex Corp., 658 F.3d 1060,          requirements for standing under Article III. Second,
1067 (9th Cir. 2011) (emphasis omitted).                    Defendant argues Plaintiff is not within the zone of
                                                            interests Congress intended to protect in passing the
A motion to dismiss pursuant to     Rule 12(b)(6) of        TCPA. These arguments are addressed in turn.
the Federal Rules of Civil Procedure tests the legal
sufficiency of the claims asserted in the complaint.
                                                               1. Article III Standing
See     Fed. R. Civ. P. 12(b)(6); Navarro v. Block,         Defendant contends Plaintiff lacks Article III standing
250 F.3d 729, 731 (9th Cir. 2001). In deciding a            to bring a claim under the TCPA. In Spokeo, Inc. v.
motion to dismiss, all material factual allegations         Robins, the Supreme Court reiterated the “irreducible
of the complaint are accepted as true, as well as           constitutional minimum” of standing under Article
all reasonable inferences to be drawn from them.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      2
Gross v. GG Homes, Inc., Slip Copy (2021)


III: “[t]he plaintiff must have (1) suffered an injury       injuries and articulate chains of causation that will
in fact, (2) that is fairly traceable to the challenged      give rise to a case or controversy where none existed
conduct of the defendant, and (3) that is likely to be
                                                             before.’ ” Id. (quoting       Lujan, 504 U.S. at 580
redressed by a favorable judicial decision.”          136    (Kennedy, J., concurring)). Therefore, a “violation of
S. Ct. 1540, 1547 (2016) (citations omitted). “The           a procedural right granted by statute can be sufficient
plaintiff, as the party invoking federal jurisdiction,       in some circumstances to constitute injury in fact. In
bears the burden of establishing these elements.” Id.        other words, a plaintiff in such a case need not allege
(citation omitted). Defendant argues that (1) Plaintiff      any additional harm beyond the one Congress has
cannot satisfy the injury-in-fact requirement because        identified.” Id.
she consented to receiving communications from
Defendant “by voluntarily posting her mobile number          The TCPA prohibits making “any call ... using any
online in connection with her real estate business,” and     automatic telephone dialing system ... to any telephone
(2) Plaintiff fails to adequately plead that her purported   number assigned to a ... cellular telephone service”
harm is traceable to Defendant's alleged use of an           unless the call is “made with the prior express consent
ATDS or redressable by the Court. (ECF No. 6-1, at
                                                             of the called party.” 47 U.S.C. § 227(b)(1)(A)(iii).
17–20 (emphasis omitted).)
                                                             A text message is a “call” within the meaning of
                                                             the TCPA.       Satterfield v. Simon & Schuster, Inc.,
                                                             569 F.3d 946, 954 (9th Cir. 2009). The TCPA also
                        a. Injury
                                                             provides a private right of action to individuals seeking
 *3 In Spokeo, the Supreme Court held that “[t]o             to enjoin or recover damages for violations of the Act
establish injury in fact, a plaintiff must show that he or   or regulations promulgated under its authority.       47
she suffered ‘an invasion of a legally protected interest’
                                                             U.S.C. § 227(b)(3),         227(c)(5). The regulations
that is ‘concrete and particularized’ and ‘actual or
                                                             promulgated under this statute prohibit “any person or
imminent, not conjectural or hypothetical.’ ”        136     entity” from “initiat[ing] any telephone solicitation” to
S. Ct. at 1548 (quoting      Lujan, 504 U.S. at 560).        “wireless telephone numbers” registered on national
“For an injury to be ‘particularized,’ it ‘must affect       do-not-call registry.      47 C.F.R. §§ 64.1200(c),
the plaintiff in a personal and individual way.’ ” Id.
                                                                64.1200(e).
(quoting    Lujan, 504 U.S. at 560 n.1). In contrast,
“[a] ‘concrete’ injury must be ‘de facto’; that is, it       Here, Plaintiff alleges that Defendant's calls and texts
must actually exist.” Id. (citing Black's Law Dictionary     to the wireless telephone number she registered on
479 (9th ed. 2009)) (emphasis in original). “Article         the DNC registry invaded her privacy. (FAC ¶ 21,
III standing requires a concrete injury even in the          49, 56.) Plaintiff argues that this invasion of her
context of a statutory violation.” Spokeo, 136 S. Ct.        privacy constitutes an injury-in-fact conferring Article
at 1549. In general, a plaintiff does not “automatically     III standing.
satisf[y] the injury-in-fact requirement whenever a
statute grants a person a statutory right and purports       The Ninth Circuit has held that a single telephone call
to authorize that person to sue to vindicate that right.”    or text message can be sufficient to satisfy Article
Id. A “bare procedural violation, divorced from any          III's injury-in-fact requirement because “[u]nsolicited
concrete harm,” does not satisfy the injury-in-fact          telemarketing phone calls or text messages, by their
requirement of Article III. Id. However, the Supreme         nature, invade the privacy and disturb the solitude
Court recognized that Congress may “ ‘elevat[e] to           of their recipients.”     Van Patten v. Vertical Fitness
the status of legally cognizable injuries concrete, de       Group, LLC, 847 F.3d 1037, 1043 (9th Cir. 2017)
facto injuries that were previously inadequate in law.’      (holding that “a violation of the TCPA is a concrete,
” Id. (quoting     Vt. Agency of Nat. Res. v. U.S. ex        de facto injury”). Defendant contends that Plaintiff's
rel. Stevens, 529 U.S. 765, 775–77 (2000)) (emphasis         allegations do not satisfy the injury-in-fact requirement
in original). “ ‘Congress has the power to define            because “the texts at issue were neither unsolicited nor


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      3
Gross v. GG Homes, Inc., Slip Copy (2021)


consumer messages.” (ECF No. 6-1 at 18.) Defendant          follow Chennette’s approach to evaluating injury-in-
argues Van Patten should be read narrowly and only          fact under the TCPA.
applies to calls to consumers. (Id.) Defendant cites
two unpublished district court decisions in support of      Defendant also attempts to introduce extrinsic
its argument that Plaintiff's use of her phone number       evidence of Plaintiff's business practices and purported
for business purposes makes her unable to satisfy the       public listing of her phone number online to
injury requirement for Article III standing. Both cases     demonstrate that she consented to Defendant's calls
are inapposite.                                             and texts. (ECF No. 6-1 at 18–19.) In a facial
                                                            jurisdictional challenge, a court takes all factual
First, Defendant highlights language from Selby v.          allegations in the complaint as true and draws all
Ocwen Loan Servicing, LLC, 3:17-cv-0973,             2017   reasonable inferences in a plaintiffs’ favor. Pride
WL 5495095, at *3 (S.D. Cal. Nov. 16, 2017), in             v. Correa, 719 F.3d 1130, 1133 (9th Cir. 2013).
which the court observed Van Patten “did not hold           In considering such challenges, the Court may also
that receipt of any telephone call satisfies the concrete   “review evidence beyond the complaint without
injury in fact requirement for standing to assert TCPA      converting the motion to dismiss into a motion
claims.” However, the calls at issue in Selby related to    for summary judgment” and “need not presume the
the defendant's efforts to collect a debt, not an attempt
                                                            truthfulness of the plaintiff's allegations.”  Safe Air
to initiate a commercial transaction as in Van Patten,
                                                            for Everyone v. Meyer, 373 F.3d 1035, 1041 (9th
or as in the present case. Id. Furthermore, the Ninth
                                                            Cir. 2004). But “a jurisdictional finding of genuinely
Circuit has recognized that “[t]he TCPA is not limited
                                                            disputed facts is inappropriate when the jurisdictional
to telemarketing calls” because “Congress recognized
                                                            issue and substantive issues are so intertwined that the
unsolicited contact as a concrete harm regardless of
                                                            question of jurisdiction is dependent on the resolution
caller or content, and this harm is similar in kind to
                                                            of factual issues going to the merits of an action.”
harm that has traditionally been redressable by courts.”
                                                              Id. at 1039 (internal quotation omitted). Here,
   Romero v. Department Stores Nat'l Bank, 725 F.
                                                            whether Plaintiff gave “express consent” is a necessary
App'x 537, 539 (9th Cir. 2018) (citing      Van Patten,
                                                            requirement of her TCPA claim. See           47 U.S.C.
847 F.3d at 1042–43).
                                                            § 227(b)(1)(A)(iii); see also    Meyer v. Portfolio
 *4 Second, Defendant quotes Chennette v.                   Recovery Assocs., LLC, 707 F.3d 1036, 1042–43 (9th
Porch.com, Inc. for the proposition that “[i]t is           Cir. 2012) (listing “express consent” as an element
unfathomable that Congress considered a consumer            of a     Section 227(b) claim). It is also the basis of
who files TCPA actions as a business when it                Defendant's jurisdictional challenge. Therefore, “there
enacted the TCPA.” 1:20-cv-00201-SRB, 2020 WL               is no way that the Court can resolve [Defendant]’s
5511515, at *2 (D. Idaho Sept. 2, 2020) (quoting            factual attack on the Court's jurisdiction without also
                                                            deciding the merits of [Plaintiff]’s TCPA claim.”
   Stoops v. Wells Fargo Bank, N.A., 197 F. Supp.
                                                            Aleisa v. Square, Inc., 493 F. Supp. 3d 806, 813
3d 782, 805 (W.D. Pa. 2016)). Stoops involved a
                                                            (N.D. Cal. 2020) (holding that it is inappropriate to
repeat TCPA plaintiff who purchased dozens of cell
                                                            consider extrinsic evidence offered to attack consent
phones “for the purpose of filing lawsuits.” 197 F.
                                                            in the context of standing analysis on motion to
Supp. 3d at 778. The court held that plaintiffs like Ms.
                                                            dismiss because it goes to the merits of plaintiff's
Stoops who purchase phones solely to manufacture
TCPA actions as a business cannot claim that receiving      TCPA claim); see also        Romero, 725 F. App'x at
such calls constitute an injury sufficient to establish     539 (citing     Van Patten, 847 F.3d at 1043–48)
standing.     Id. at 796–804. The Court in Stoops did       (“Disputes regarding whether [plaintiff] gave prior
not hold that calls to phone numbers used partially         express consent to receive calls from [defendant] or
for business reasons cannot generate a constitutionally     revoked that consent go to the merits of her TCPA
cognizable injury. The Court therefore declines to          claim, not to her standing.”). Accordingly, the Court




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                    4
Gross v. GG Homes, Inc., Slip Copy (2021)


finds that this issue is inappropriate for consideration      be especially demanding; in particular, there need be
on a motion to dismiss.                                       no indication of congressional purpose to benefit the
                                                              would-be plaintiff.” Clarke v. Sec. Indus. Ass'n, 479
In light of these authorities, the Court finds
                                                              U.S. 388, 399–400 (1987).
that Plaintiff has sufficiently alleged concrete and
particularized injuries to establish Article III standing.
                                                              Citing legislative history and regulatory findings from
                                                              the Federal Communications Commission (“FCC”),
                                                              Defendant argues that Plaintiff lacks statutory standing
           b. Traceability and Redressability                 to bring this case because the TCPA was not
                                                              intended to prohibit business communications that
Defendant further argues Plaintiff fails to plead that        were solicited by the recipient. (ECF No. 6-1 at 20–
her alleged injury is traceable to Defendant's allegedly      23.) However, the Court need not venture outside
unlawful conduct or redressable by Defendant. (ECF            the plain text of the TCPA, and the regulations
No. 6-1 at 19–20.) Injury alone is insufficient to            promulgated thereunder to determine what interests
establish Article III standing. To confer constitutional      Congress protected in enacting the statute.
standing, an injury must also be “fairly traceable to
the challenged action of the defendant,” and it must          First, the TCPA unambiguously prohibits “any call”
be “likely ... that the injury will be redressed by a         made using an ATDS “to any ... cellular telephone”
favorable decision.”      Lujan, 504 U.S. at 560–61.          without express consent.      47 U.S.C. § 227(b)(1)(A)
Here, Plaintiff alleges that Defendant called her cell        (iii) (emphasis added). The statute does not distinguish
phone, which is listed in the DNC registry, using             between telemarketing calls and calls to businesses.
an ATDS without her consent. This is sufficient for           Nor does it distinguish between personal cellular
traceability. See     Romero, 725 F. App'x at 538–            telephones or cellular telephones used for business.
39 (holding plaintiff demonstrated traceability where         The statute further provides that “any person or entity”
defendant used an autodialer to call her cell phone.)         may bring a cause of action for a violation.    Id. §
The alleged injury is also likely to be redressed by          227(b)(3) (emphasis added). Congress’ inclusion of
a favorable decision from the Court. Plaintiff has            entities as parties entitled to sue under the private
satisfied the requirements for Article III standing as to     right of action further indicates that the interests
her claim under      47 U.S.C. § 227(b)(1)(A)(iii).           of businesses are encompassed within the zone of
                                                              interests protected by the statute. See        Facebook,
                                                              Inc. v. Duguid, 141 S. Ct. 1163, 1167 (2021)
   2. Statutory Standing
                                                              (stating “Congress passed the TCPA to address ‘the
 *5 Under the doctrine of statutory standing, a
                                                              proliferation of intrusive, nuisance calls’ to consumers
“statutory cause of action extends only to plaintiffs
                                                              and businesses from telemarketers”) (citations omitted
whose interests fall within the zone of interests
                                                              and emphasis added). The FAC alleges Defendant
protected by the law invoked.”         Lexmark Int'l, Inc.    texted Plaintiff's cellular phone using an ATDS without
v. Static Control Components, Inc., 572 U.S. 118,             her consent, so Plaintiff falls within the zone of
129 (2014) (citation and quotation marks omitted).            interests protected by the TCPA's ATDS provisions.
“Whether a plaintiff comes within ‘the zone of
interests’ is an issue that requires [courts] to determine,   Second, the TCPA directs the FCC to promulgate
using traditional tools of statutory interpretation,          regulations “concerning the need to protect residential
whether a legislatively conferred cause of action             telephone subscribers’ privacy rights to avoid
encompasses a particular plaintiff's claim.”       Id. at     receiving telephone solicitations to which they object”
127. In applying this zone of interests test, courts “do      and to “a single national database to compile a list
not ask whether [...] Congress should have authorized         of telephone numbers of residential subscribers who
[plaintiff's] suit, but whether Congress in fact did          object to receiving telephone solicitations.”    Id. §§
so.”    Id. at 128. Indeed, the test “is not meant to         227(c)(1),    227(c)(3). The TCPA further empowers


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      5
Gross v. GG Homes, Inc., Slip Copy (2021)


the FCC with the discretion to “implement the methods          that Plaintiff has statutory standing to bring her claims
and procedures that the Commission determines are              under the TCPA.
most effective and efficient to accomplish the purposes
of this section.”     Id. § 227(c)(1)(E). Finally, the         B. Sufficiency of the TCPA Claims
TCPA provides that “[a] person who has received more           Defendant argues the FAC must be dismissed because
than one telephone call within any 12-month period             Plaintiff (1) alleges insufficient facts to support a claim
by or on behalf of the same entity in violation of             that Defendant is liable for the texts at issue, (2) fails
the regulations prescribed under this subsection” may          to state a claim for an ATDS violation under Section
bring an action for injunctive relief, damages, or both.       227(b) of the TCPA, and (3) fails to state a claim for a
   Id. § 227(c)(5).                                            DNC violation under Section 227(c) of the TCPA.

Under this authority, the FCC promulgated rules
                                                                  1. Defendant's Liability
prohibiting “any telephone solicitation to ... a
                                                               Defendant argues Plaintiff's TCPA claims must be
residential telephone subscriber who has registered
                                                               dismissed because she fails to adequately allege that
his or her telephone number on the national do-
                                                               Defendant physically sent the text messages at issue,
not-call registry.”    47 C.F.R. § 64.1200(c)(2). As           and thus fails to plead sufficient facts to find Defendant
previously noted, this regulation is “applicable to any        liable for those texts. (ECF No. 6-1 at 23–26.)
person or entity making telephone solicitations or
telemarketing calls to wireless telephone numbers.”            To be liable under the TCPA, a defendant must “make”
   Id. § 64.1200(e). The regulation defines ‘telephone         or “initiate” the call or text at issue.       47 U.S.C.
solicitation’ as “the initiation of a telephone call or
                                                               §§ 227(b)(1)(A)(iii),      227(c)(5);      47 C.F.R. §§
message for the purpose of encouraging the purchase
or rental of, or investment in, property, goods, or            64.1200(a)(1)(iii),    64.1200(c)(2). Congress also
                                                               delegated the authority to make rules and regulations
services, which is transmitted to any person.”        Id.
§ 64.1200(f)(15). This definition does not distinguish         implementing the TCPA to the FCC.             Satterfield,
between solicitation to businesses and to consumers.
                                                               569 F.3d at 953 (citing        47 U.S.C. § 227(b)
Plaintiff's complaint alleges that Defendant sent
                                                               (2)). Pursuant to this authority, the FCC issued a
texts to her wireless phone number encouraging the
                                                               Declaratory Ruling and Order, providing guidance for
purchase of property. As such, Plaintiff falls within the
                                                               determining who makes or initiates a call, in light
zone of interests protected by the TCPA's DNC registry
provisions.                                                    of the “changes in calling technology.” See  In the
                                                               Matter of Rules & Regulations Implementing the Tel.
 *6 Even if the statute protected a narrower zone of           Consumer Prot. Act of 1991, 30 FCC Rcd. 7961,
interests than described above, Defendant would be             7978–84 (2015) (“FCC Order”), rev'd in part on
unable to demonstrate that Plaintiff falls outside that        other grounds by      ACA Int'l v. FCC, 885 F.3d 687
zone. Plaintiff alleges that the calls and texts at issue in   (D.C. Cir. 2018). To determine whether a party is the
this case were directed to her personal cell phone and         maker of a call, the FCC looks to “the totality of
that she did not consent to receiving them. (FAC ¶¶ 7,         the facts and circumstances surrounding the placing
11, 19, 45, 50, 60–61.) Defendant relies on evidence           of a particular call to determine: (1) who took the
extrinsic to the FAC purporting to show that Plaintiff's       steps necessary to physically place the call; and (2)
cell phone was used for business purposes and that she         whether another person or entity was so involved in
solicited the communications at issue. (ECF No. 6-1 at         placing the call as to be deemed to have initiated it,
22.) However, the Court declines to consider extrinsic         considering the goals and purposes of the TCPA.”
evidence at this stage of the proceedings. See Ngheim
v. Dick's Sporting Goods, Inc., 222 F. Supp. 3d 805,              Id. at 7980; see also   In the Matter of the Joint
812–13 (C.D. Cal. 2016). Accordingly, the Court finds          Petition filed by Dish Network, LLC, 28 FCC Rcd.
                                                               6574, 6583 ¶ 26 (2013) (“a person or entity ‘initiates’



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         6
Gross v. GG Homes, Inc., Slip Copy (2021)


a telephone call when it takes the steps necessary to       Brain Bank, LLC, 20-cv-02959-CMA-MEH, 2021 WL
physically place a telephone call”). Because the TCPA       1697928, at *7 (D. Colo. Apr. 29, 2021). Here, Plaintiff
does not define the term “to make any call” and the         alleges Defendant used an ATDS to send her numerous
FCC's interpretation of this provision of the TCPA is       text messages over the course of a year. (FAC ¶¶ 3,
reasonable, the Court uses the FCC Order to inform its      11, 12, 34–35, 43, 56.) She further alleges that the
                                                            ATDS Defendant used “has the capability to insert a
analysis. See    Satterfield, 569 F.3d at 953; see also
                                                            new name for each person [to whom] it sends spam
   Van Patten, 847 F.3d at 1048 (finding reasonable         text messages” and “the capacity to store numbers
the FCC's interpretation of the TCPA in the 2015 FCC        and dial them automatically.” (FAC ¶¶ 2, 14.) While
Order).                                                     additional factual details about Defendant's equipment
                                                            might be helpful, they are not required at the pleading
Plaintiff alleges Defendant instructed its employee,
                                                            stage. See     In re Jiffy Lube Int'l, Inc., Text Spam
Eric Lucas, to text Plaintiff. (FAC ¶¶ 6, 11, 13.) More
                                                            Litig., 847 F. Supp. 2d 1253, 1260 (S.D. Cal. 2012).
specifically, Plaintiff alleges that GG Homes CEO
                                                            At this stage of the proceedings, particularly under
Paul Eric Green told Mr. Lucas both verbally and via
                                                            notice pleading standards of Rule 8(a)(2) of the Federal
email to send the texts. (FAC ¶¶ 6, 15, 42.) These
                                                            Rules of Civil Procedure, which requires only a “short
allegations are sufficient to support Plaintiff's claims
                                                            and plain statement of the claim,” Plaintiff need not
that Defendant made or initiated the texts at issue.
                                                            include additional details concerning the process by
The Court therefore finds that Plaintiff has adequately
                                                            which Defendant's device stores and produces phone
alleged Defendant's liability in this case.
                                                            numbers. Plaintiff need not describe the technical
                                                            details of Defendant's alleged ATDS at this stage. This
                                                            issue is appropriately addressed following discovery
  2.    Section 227(b)
                                                            and on a motion for summary judgment.
Defendant argues Plaintiff fails to state a claim under
Section 227(b) of the TCPA. (ECF No. 6-1 at 26–31.)
                                                            Second, Defendant argues Plaintiff failed to plead that
To state a claim under       47 U.S.C. § 227(b)(1)(a), a    the texts she received constituted “advertisements” or
plaintiff must plausibly allege “(1) the defendant called   “telemarketing.” (ECF No. 6-1 at 29–30.) Pursuant
a cellular telephone number; (2) using an automatic         to the FCC regulations, ATDS calls to cell phones
telephone dialing system; (3) without the recipient's       that either introduce an “advertisement” or constitute
                                                            “telemarketing” require “prior express written consent
prior express consent.” Meyer v. Portfolio Recovery
Assocs., LLC, 707 F.3d 1036, 1042–43 (9th Cir. 2012).       of the called party.”  47 C.F.R. § 64.1200(a)
Defendant's argument has three parts.                       (2) (emphasis added). Other calls only require
                                                            express consent—which need not be written.       Id. §
 *7 First, Defendant argues Plaintiff's FAC fails to
                                                            64.1200(a)(1). However, this distinction is immaterial
state a claim because it lacks facts sufficient to allege
                                                            because Plaintiff adequately alleges she did not
that Defendant used an ATDS. (ECF No. 6-1 at 27–29.)
                                                            consent to receiving the texts.
In Facebook v. Duguid, the Supreme Court recently
held that “to qualify as an ‘automatic telephone dialing
                                                            Third, Defendant argues Plaintiff provided her prior
system,’ a device must have the capacity either to
                                                            express consent to receive the texts at issue by
store a telephone number using a random or sequential
                                                            advertising her cell phone number online. (ECF No.
generator or to produce a telephone number using a
                                                            6-1 at 30–31.) Assuming the texts here are not
random or sequential number generator.” 141 S. Ct.          advertisements or telemarketing calls, only “prior
at 1167. Defendant argues this definition is fatal to       express consent” is required to defeat Plaintiff's claim.
Plaintiff's ATDS claims. The Court disagrees.
                                                            See     47 C.F.R. § 64.1200(a)(1)(A)(iii); see also

The newly clarified definition of an ATDS is more              Reardon v. Uber Technologies, Inc., 115 F. Supp.
relevant to a summary judgment motion than at               3d 1090, 1094 (N.D. Cal. 2015) (holding that “if a text
the pleading stage. See Montanez v. Future Vision           message ‘includes or introduces an advertisement’ or



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                     7
Gross v. GG Homes, Inc., Slip Copy (2021)


‘constitutes telemarketing,’ it may only be sent with          any 12-month period by or on behalf of the same entity
the recipient's prior express written consent, whereas
                                                               in violation of the [FCC] regulations.”     47 U.S.C. §
other texts require only prior express consent to be
                                                               227(c)(5).
legal.”). If Plaintiff consented to receiving the texts, her
    Section 227(b) claims fail.                                First, Defendant argues Plaintiff failed to adequately
                                                               allege that Defendant “physically” sent the texts at
Plaintiff alleges that she did not consent to receiving        issue. The Court has already rejected this argument.
any calls or texts from Defendant. (FAC ¶¶ 11, 19,             See supra Section II.B.1. Second, Defendant argues
22, 24, 45, 50.) Defendant introduces evidence that            the texts in this case do not constitute “telephone
Plaintiff posted her cell phone number online in               solicitation.” The relevant FCC regulation defines
connection with her real estate business, and thus             “telephone solicitation” as “the initiation of a
invited business related calls. (ECF No. 6-1 at 31.)           telephone call or message for the purpose of
Because the parties have yet to conduct discovery, the         encouraging the purchase or rental of, or investment
Court declines to consider Defendant's evidence at this
                                                               in, property, goods, or services.”        47 C.F.R. §
stage. 1 Nothing in the FAC indicates that Plaintiff           64.1200(f)(14). Defendant contends that the texts it
consented to Defendant's texts. Therefore, the Court           allegedly sent to Plaintiff are more akin to an offer of
declines to dismiss the       Section 227(b) claims on this    employment than encouragement to purchase or invest
ground.                                                        in property or services. Defendant cites Freyja v. Dun
                                                               & Bradstreet, Inc., where the court found that a call
1                                                              “made for the purpose of acquiring information about
          Defendant   cites    Edelsberg    v.   Vroom,
                                                               the commercial services provided by Plaintiff and not
          Inc., 16-cv-62734-GAYLES,         2018 WL            to market to Plaintiff or to sell her anything” did not
          1509135 (S.D. Fla. Mar. 27, 2018), as                constitute a telephone solicitation as a matter of law.
          an example of a court finding that
                                                               CV 14–7831 DSF,         2015 WL 6163590, at *2 (C.D.
          voluntarily posting one's phone number
                                                               Cal. Oct. 14, 2015). Here too, the communication at
          online constitutes express consent under the
                                                               the core of the dispute is targeted at procuring services
          TCPA. (ECF No. 6-1 at 31.) However, the
                                                               from Plaintiff. See supra Section II.B.2. Therefore,
          court in Edelsberg addressed this issue on a
                                                               the texts at issue do not fall within the definition of
          motion for summary judgment, not a motion
                                                               telephone solicitation under the TCPA and Plaintiff's
          to dismiss.
                                                                   Section 227(c) claims are subject to dismissal.
*8 Because Plaintiff has sufficiently alleged the
                                                               Third, Defendant introduces extrinsic evidence to
elements of a     Section 227(b) claim, Defendant's            show Plaintiff's phone was used for business purposes.
motion to dismiss Counts I and II of the FAC is denied.        For the reasons discussed above, the Court declines to
                                                               consider this evidence at the pleadings stage. See supra
                                                               Sections II.A.2 and II.B.2. Because the text at issue
   3.   Section 227(c)                                         in this case did not constitute “telephone solicitation”
Defendant argues Plaintiff failed to state a claim under       under the TCPA, the Court dismisses counts III and IV
Section 227(c) of the TCPA. (ECF No. 6-1, at 31–33.)           of the FAC. 2
The TCPA directs the FCC to promulgate regulations
to protect residential telephone subscribers’ privacy          2      Dismissal of a pro se plaintiff's complaint is
rights.      47 U.S.C. § 227(c)(1)–(2). Pursuant to                   only appropriate where “it is absolutely clear
this authority,   47 C.F.R. § 64.1200(c)(2) prohibits                 that the deficiencies of the complaint could
“telephone solicitation” to any “residential telephone                not be cured by amendment.” Weilbeurg
subscriber who has registered his or her telephone                    v. Shapiro, 488 F.3d 1202, 1205 (9th Cir.
number on the national do-not-call registry of persons.               2007) (quotation omitted). Here, Plaintiff's
The TCPA creates a private right of action for anyone                 FAC contains a verbatim quotation of
“who has received more than one telephone call within                 the text messages at issue. (See FAC



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       8
Gross v. GG Homes, Inc., Slip Copy (2021)



       ¶ 6.a.) Because the messages do not                 motions to strike are generally disfavored. See Novick
       constitute telephone solicitations Plaintiff        v. UNUM Life Ins. Co. of Am., 570 F. Supp. 1207,
       cannot amend her complaint to state a claim.        1208 (C.D. Cal. 2008). Further, “motions to strike are
                                                           generally not granted unless it is clear that the matter
       See     Airs Aromatics, LLC v. Opinion              sought to be stricken could have no possible bearing
       Victoria's Secret Store Brand Mgmt., Inc.,          on the subject matter of the litigation.” Lobaton v.
       744 F.3d 595, 600 (9th Cir. 2014) (holding          City of San Diego, 3:15-cv-1416-GPC-DHB, 2015 WL
       that “[a] party cannot amend pleadings              7864186, at *4 (S.D. Cal. Dec. 2, 2015) (citation
       to directly contradict an earlier assertion         omitted). Defendant asks the Court to strike fifteen
       made in the same proceeding”) (internal             paragraphs from the FAC. However, having reviewed
       quotation omitted). Therefore, Plaintiff's          the paragraphs at issue and considering Plaintiff's pro
          Section 227(c) allegations are dismissed         se status, the Court declines to strike them from the
       with prejudice.                                     FAC.


C. Motion to Strike
 *9 Defendant argues that various allegations in the                                 IV.
FAC are “immaterial” and “impertinent” and should
be stricken under     Fed. R. Civ. P. 12(f). (ECF No.                         CONCLUSION
6-1 at 34.) Rule 12(f) states that district courts “may
                                                           For these reasons, the Court denies Defendant's motion
strike from a pleading ... any redundant, immaterial,
                                                           to dismiss as to claims I and II of the FAC and grants
impertinent, or scandalous matter.” “Immaterial matter
                                                           the motion as to claims III and IV of the FAC. The
is that which has no essential or important relationship
                                                           Court also denies Defendant's motion to strike.
to the claim for relief or the defenses being plead.”
   Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527           IT IS SO ORDERED.
(9th Cir. 1993) rev'd on other grounds,       510 U.S.
517 (1994) (quotation omitted). “Impertinent matter
                                                           All Citations
consists of statements that do not pertain, and are not
necessary, to the issues in question.” Id. However,        Slip Copy, 2021 WL 2863623

End of Document                                              © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            9
                                   CERTIFICATE OF SERVICE

        I hereby certify that on July 27, 2021, I caused the foregoing papers to be electronically

filed with the Clerk of the Court using the CM/ECF system, which will send notification of such

filing to all attorneys or parties of record.




                                            By: /s/ Harrison Brown
                                                    Harrison Brown




126438180
